Citation Nr: 0319913	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  98-07 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The veteran had active military service from October 1972 to 
September 1976.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Fort Harrison, Wyoming, 
Regional Office (RO).  The veteran, his spouse, and 
representative appeared at a hearing at the RO in August 
1998.  The case was remanded in August 1999 for additional 
development.  In September 2002, the Board sought additional 
development regarding the veteran's claims.  Following 
completion of the requested development, the case was again 
remanded in May 2003 in order to accord the veteran his due 
process rights.  


FINDINGS OF FACT

1.  A back disability was not present in service, was not 
manifested in the first year after service, and there is no 
competent medical evidence relating the veteran's back 
disability to any disease or injury which occurred during 
active military service.  

2.  The veteran does not have any service-connected 
disabilities.  


CONCLUSIONS OF LAW

1.  A back disability was not incurred or aggravated in 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2002).

2.  A total disability rating based on individual 
unemployability due to service-connected disabilities is not 
warranted.  38 C.F.R. § 4.16 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Back Disability

The veteran is seeking service connection for a back 
disability.  In various statements and testimony, the veteran 
contented that he was told he had spurs in his back and was 
treated for back pain at in late 1974 and 1975, that his back 
problems traced back to when he was in service undergoing 
training with the "Recon Special Forces" that included 
repelling from 100 to 300 foot cliffs while carrying gear 
that was heavier than the normal packs, and that he had 
injured his back in service when he fell a distance of 
approximately 25 feet from the top of a building to the 
cement floor.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2002).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).  Certain chronic disabilities, such as 
arthritis, will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

The veteran has not alleged that he served in combat and the 
evidence of record does not indicate that he served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.

Evidence

Service medical records show no complaints, findings, 
diagnoses, or treatment for a back disability during service.  
The August 1976 separation examination report does not 
contain any mention or indication of any back disability, and 
the veteran reported at that time that his health was 
excellent.  

Private medical records, dated in October 1992, show that the 
veteran was transporting a load of plywood in the back of a 
truck on October 15, 1992, when he was involved in a motor 
vehicle accident with an automobile, causing the plywood to 
slide forward and strike him in the head and back.  It was 
noted the he was not knocked unconscious but complained of 
headaches and pain from the cervical spine to the lumbosacral 
spine.  X-rays of the spine, taken at the time of the 
accident, revealed narrowed L3 and L4 interspaces with 
associated hypertrophic change in the lumbar spine, mild 
hypertrophic changes in the thoracic spine, and narrowed C6 
interspace with anterior and posterior hypertrophic ridging.  

Private medical records dated from November 1992 to November 
2000 from R. A. Nelson, M.D., indicate that the veteran had 
sustained back and neck injuries in an October 1992, motor 
vehicle accident.  In a November 1992 report, the veteran 
described continued neck and shoulder spasm and low back 
problems with pain in the low back following the accident.  
He denied any other injuries to the back.  In a February 2000 
medical statement, Dr. Nelson stated that the veteran had 
provided history of spinal problems since service, and that 
it is quite obvious that the veteran's injury while in the 
military service is what set up the circumstances of the low 
back for any superimposed stressors to aggravate the 
underlying condition.  

A February 1994 orthopedic examination for the Social 
Security Administration noted that the veteran stated he had 
experienced lumbar spine problems since 1978 with no prior 
injury and that he had a motor vehicle accident in October 
1972 which he was struck in the back of the head by plywood 
he was transporting in a truck.  The veteran stated that a 
bluish discoloration in the lower extremities had developed 
after the October 1992 motor vehicle accident.  The diagnoses 
were chronic cervical strain with previous evidence of 
herniated nucleus pulposus at the C6-7 level, minor loss of 
range of motion of the cervical spine with slight residual 
findings of a sensory nature at the C6 nerve root on the 
left, herniated nucleus pulposus of the lumbar spine at two 
levels with signs and symptoms suggesting possible stenosis, 
and significant loss of range of motion of the dorsolumbar 
spine.  

A February 1995 VA medical examination indicated that the 
October 1992 motor vehicle accident caused the veteran to 
become disabled with chronic pain.  Spinal X-rays revealed 
degenerative disc disease at C6-7 and from L3 to L5, along 
with degenerative changes in the cervical, thoracic, and 
lumbar spine.  Diagnoses included chronic back pain and 
spasm, tenderness of the spinous processes at T11-12, L1, and 
L5, nuchal spasm and tenderness without myofascial pain 
syndrome, neurological involvement from back injury, and 
possible cervical radiculopathy.  

In an April 1998 statement, D. P. Silva, D.C., reported that 
he had initially provided chiropractic treatment to the 
veteran in September 1979 to relieve pain and symptoms in the 
cervical and lumbar spine, which were diagnosed as 
acute/chronic lumbar and lumbosacral neuralgia, cervical and 
cervical brachial radiculitis/neuralgia and thoraco/brachial 
neuralgia.  Dr. Silva noted that the veteran's employment at 
that time involved repetitive manual labor at a lumbar mill, 
which irritated and exacerbated a previous injury that the 
veteran claimed occurred in May or June 1975 when he had 
fallen 20 to 30 feet from the roof of a building and landed 
on his buttocks and lower back, resulting in low back pain.  
Dr. Silva indicated that he had treated the veteran for his 
back problems from September 1979 to April 1988.   

A December 1999 VA orthopedic examination noted that the 
veteran provided history of injuring his back in fall from a 
building during service and seeking chiropractic treatment in 
1979 after experiencing increased problems.  The impression 
was that the veteran appeared to have suffered a low back 
injury, apparently in service, that required chiropractic 
therapy and pain medication.  VA outpatient records, dated 
from 1999 to 2003, show periodic treatment for chronic low 
back pain.  

A March 2000 examination report from F. G. McMurry, M.D., 
noted that the veteran had had a back problem for a long 
time, with the initial injury having occurred in a 24 foot 
fall while a combat engineer in service.  

In April 2003, a VA physician reviewed the veteran's claim 
file for the purpose of determining the etiology of his back 
disability.  The VA physician noted that the service medical 
records were silent as to the occurrence of any back injury 
or treatment for any back problem, and that at his August 
1976 separation examination that the veteran reported that he 
felt excellent.  The physician noted that postservice medical 
evidence identified as many as three back injuries in 1975, 
none of which were documented in the service medical records, 
and that neither Dr. Nelson nor Dr. Silva had access to the 
veteran's service medical records prior to their medical 
statements concerning the cause of the veteran's back 
problems.  According to the VA physician. it was highly 
unlikely that a person who fell 20 to 25 feet on to a 
concrete surface would get up and walk away and that it was 
also unlikely that a fall from a roof of a building would be 
so benign that care would not be needed.  The VA physician 
also stated that, considering the veteran's attention to 
health care since 1979, had he sustained a back injury in 
service, he certainly would have mentioned it at discharge 
from the military.  Rather, the physician concluded that it 
was highly unlikely that a person would claim excellent 
health with the degree of disability (acute/chronic lumbar 
and lumbosacral neuralgia, cervical and cervical brachial 
radiculitis/neuralgia and thoraco/brachial neuralgia) for 
which Dr. Silva indicated he had treated the veteran in 
September 1979, four years after the claimed back injury.  
The VA physician opined that the veteran's back problems were 
more likely than not due to postservice work-related 
injuries, possibly as early as 1979 as a result of working at 
a lumbar mill, and that his back pain may also have been 
aggravated by or due to the 1992 motor vehicle accident.  

Analysis

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the Board may favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  However, the Board may not reject 
medical opinions based on its own medical judgment.  See 
Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. 
Derwinski, 1 Vet. App 171 (1991).  The weight of a medical 
opinion is diminished where that opinion is ambivalent, based 
on an inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993)

Upon review, the Board finds that neither Dr. Silva nor Dr. 
Nelson, in attributing the veteran's postservice back 
problems to a back injury he alleges occurred as a result of 
a fall in service, had any source of information other than 
the veteran himself.  Similarly, the opinions from the 
December 1999 VA orthopedic examination and Dr. McMurry, as 
to the etiology of the veteran's back problems, were based on 
medical history provided by the veteran.  The Board is not 
required to accept medical opinions that are based solely on 
the veteran's recitation of his own medical history.  See 
Godfrey v. Brown, 8 Vet. App. 113 (1995).  A medical history 
recorded in medical records is not transformed into competent 
medical evidence by the mere fact that it was transcribed by 
a physician.  See LeShore v. Brown, 8 Vet. App. 408, 409 
(1995).  Thus, the probative value of these statements are 
greatly reduced by the fact that it is not shown to have been 
based on a review of the claims file or other detailed 
medical history.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  In 
contrast, the Board finds the April 2003 VA medical opinion 
to be probative because that physician reviewed the entire 
claims file, including the service medical records, prior to 
arriving at his conclusion that the evidence does not 
demonstrate that the veteran's current back problems are 
related to any incident in service.  

The Board notes that Dr. Nelson's initial medical record, 
dated in November 1992, only references the October 1992 
Motor vehicle accident in discussing the veteran's back 
problems, noting that the veteran denied any other injuries 
to the head, neck, or back.  Additionally, the February 1994 
Social Security Administration examination report noted that 
the veteran provided a history of lumbar spine problems since 
1978 with no prior injury.  

In several statements and testimony, the veteran contends 
that his back disability occurred during service.  The 
veteran is competent as a layperson to report that on which 
he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, the veteran is not competent to 
offer medical opinion as to cause or etiology of the claimed 
disability as there is no evidence of record that the veteran 
has specialized medical knowledge.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

The record before the Board is simply devoid of any evidence 
to support the veteran's allegations concerning a back injury 
in service, it is also devoid of any clinical evidence to 
support the assertions of continuity of symptoms for a period 
in excess of three years post service.  There is no clinical 
evidence to support the assertions of a continuity of 
symptoms, the initial postservice evidence contains no 
statements of medical history recorded for treatment purposes 
of an injury in service or of residuals of an in-service 
injury.  The Board is also cognizant of the inconsistent 
accounts presented by the veteran at various times as to the 
source of the back pain/injury he claims took place in 
service.  Moreover as discussed above, with the exception of 
the April 2003 VA opinion, the medical opinions were based on 
the veteran's reported history of an accident in service not 
on actual review of the veteran's service and subsequent 
medical records.  In the absence of any supporting evidence 
concerning the reported injury in service and of the reported 
continuity of symptoms postservice for over three years, the 
Board concludes that the evidentiary assertions by the 
veteran concerning this matter are not credible.  

Following review of the entire claims folder, the Board finds 
that there is no competent medical evidence linking the 
veteran's back disability to any injury he incurred during 
his active military service.  Accordingly, the Board 
concludes that the preponderance of the evidence is against a 
finding that the veteran's back disability began during 
service or developed within a year of service.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Thus, the veteran's claim is denied.

II.  A Total Rating

The veteran has also contended that he is entitled to a total 
disability rating based on individual unemployability.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  38 C.F.R. § 4.16(a).  In the 
present case, the veteran is not service-connected for any 
disability, and; as such, he is not eligible for a total 
disability rating based on individual unemployability due to 
service-connected disabilities rating.  

Where the law and not the evidence is dispositive of a 
veteran's claim, the claim should be denied because of the 
absence of legal merit or lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
the claim for a total disability rating based on individual 
unemployability due to service-connected disabilities rating 
must be denied.  

III.  VCAA

There was a significant change in the law during the pendency 
of this appeal.  The Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002) redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  38 C.F.R. § 3.159.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is 
no issue as to providing an appropriate application form or 
completeness of the application in this case.  In the 
circumstances of this case, the veteran has been advised of 
the applicable laws and regulations, and the evidence needed 
to substantiate his claim by multiple Board remands - the 
most recent in May 2003, and multiple supplemental statements 
of the case.  In particular, the August 2002 supplemental 
statement of the case advised the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  Thus, VA's duty to notify has been fulfilled.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The record shows 
that the RO has secured the veteran's service medical 
records, VA clinical records and examination reports, private 
medical records, and support statements.  Further, in keeping 
with its duty to assist, VA provided the veteran with VA 
examinations in May 1995 and December 1999, in addition to 
obtaining a VA medical opinion in April 2003.  The veteran 
has not identified any additional records that may still be 
outstanding.  A May 2000 request to the veteran's service 
unit for Morning Reports pertaining to light duty assigned 
for him in 1976 was unsuccessful.  Pursuant to a December 
2002 VA request for any medical records pertaining to the 
veteran from October 1976 to the present, the Long Beach VA 
Medical Center indicated in March 2003 that a thorough search 
had failed to turn up any records for the veteran.  The 
veteran presented testimony before a hearing office in August 
1998. 

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for a back disability is denied.  A total 
disability rating based on individual unemployability due to 
service-connected disabilities is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

